              Case 17-13354-AJC         Doc 78     Filed 12/01/20     Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

In re:
ARANZAZU VALLADARES                                         Case No.: 17-13354-AJC
                                                            Chapter 13
              Debtors.
                                /

         MOTION TO ALLOW PAYOFF OF BANKRUPTCY CASE AND
   CERTIFICATE OF SERVICE OF COURT GENERATED NOTICE OF HEARING

       COMES NOW the Debtor, ARANZAZU VALLADARES, by and through the undersigned

attorney, and moves this court to allow the debtor to payoff bankruptcy plan and would state as

follows:

       1.     The Debtor is current under the presently confirmed plan and is asking the Court to

              allow the payoff the debtor's bankruptcy case.

       2.     The Debtor is below median income as of the date of the filing of the case and are

              therefore required to be in a Chapter 13 proceeding for 36 months from the date of

              the filing of the case. The Debtor is presently in month 45 of the plan.

       3.     The Debtor would like to utilize the proceeds from the sale of her homestead in

              December, 2019 (SEE ECF 75 - Order Granting Motion to Approve Sale) to payoff

              the remainder of the plan payments to receive her discharge.

       4.     No creditor would be prejudiced in that the Debtors has paid a substantial amount

              into the plan, and is utilizing exempt funds to payoff the case.

       WHEREFORE, the Debtor prays that this court grant the relief requested based on the

aforementioned grounds.

                               CERTIFICATE OF SERVICE
                  Case 17-13354-AJC                Doc 78       Filed 12/01/20         Page 2 of 2



I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District of Florida and
I am in compliance with the additional qualifications to practice in this court set forth in Local Rule 2090-1.

       I hereby certify that a copy of the foregoing Motion and Notice of Hearing subsequently
generated by the court after the filing of the instant motion was served in the manner described
below, on December 1, 2020 , upon:

Via CM/ECF:
Elizabeth W Eckhart on behalf of Creditor Nationstar Mortgage LLC
eeckhart@logs.com, LOGSECF@logs.com


Nancy K. Neidich
e2c8f01@ch13miami.com, ecf2@ch13miami.com


Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov


Harry J Ross, Esq on behalf of Mediator Harry J Ross
hross@hjrlaw.com, jerri@hjrlaw.com


Lindsey Savastano on behalf of Creditor Nationstar Mortgage LLC
LSavastano@flwlaw.com, NJackson@flwlaw.com


Via US Mail:
All other parties of record on the matrix attached hereto as Exhibit A.

                                     Law Offices of
                                     NOWACK & OLSON, PLLC
                                     Attorney for Debtor(s)
                                     8551 Sunrise Blvd., Suite 208
                                     Plantation, FL 33322
                                     (954) 349-2265

                                     /s/ Christian J. Olson
                                     CHRISTIAN J. OLSON, ESQ.
                                     Florida Bar Number: 121436
